STEADMAN, Senior Judge,
dissenting:
At this time, I would deny reinstatement, substantially for the reasons set forth by the Board in its conscientious report and recommendation. Mr. Sabo has the right to maintain his innocence, but it does not seem to me that the Board is unreasonable in asking for a full and complete exposition for this position. Such an exposition would not be to retry the conviction but rather to provide a total picture of Mr. Sabo’s present state of mind vis-a-vis the conviction and its surrounding circumstances. Likewise, given the unquestioned concern that any lapse in therapy could have serious consequences and the “red flag” event of 2009, it seems quite reasonable for the Board to require a “longer track record of compliance, without incident.” Mr. Sabo was unable to convince a single one of the nine members of the Board that he had shown by “clear and convincing evidence” his entitlement to reinstatement, nor, by the same standard, has he yet convinced me.